SNYDER, Judge.
The former husband appeals from the judgment in this court-tried dissolution case, challenging only the trial court’s division of marital property. Respondent wife has filed a motion to dismiss the appeal. The motion to dismiss the appeal is denied and the trial court’s judgment is affirmed.
It would serve no purpose to relate the unpleasant facts preceding the breakup of *384this marriage of more than 20 years duration. Appellant asserts the trial court erred only in awarding to respondent a poultry business which the parties had carried on for a number of years. A study of the transcript requires this court to conclude that the judgment was supported by sub-, stantial evidence, was not against the weight of the evidence and did not erroneously declare or apply the law. Murphy v. Carron, 536 S.W.2d 30, 32[1-3] (Mo. banc 1976); Rule 73.01.
An extended opinion would have no prec-edential value and the judgment is affirmed in compliance with Rule 84.16(b).
CRIST, P. J., and REINHARD, J., concur.